DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 16-24; renumbered as claims 1-9 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest the steps of, video decoding including; determining a type of prediction mode of a current block in a current picture, wherein the type of prediction mode includes one of a first mode, a second mode and a third mode, wherein, the first mode refers to a method of predicting the current block by referring to a reference pixels neighboring to the current block in the current picture, the second mode refers to a method of predicting the current block by referring to a pre-reconstructed block in a different picture, and the third mode refers to a method of predicting the current block by referring to a reference block in the current picture, obtaining block vector information of the current block in the current picture when the type of prediction mode is the third mode, wherein the block vector information of the current block is derived from block vector candidates, deriving a block vector of the current block by adding the block vector information and a block vector difference, wherein information relating to the block vector difference is obtained from an encoded video signal, wherein the block vector of the current block specifies a position difference between the current block and the reference block used in the third mode, and restoring the current block using the block vector information of the current, as specifies in independent claim 16 (renumbered as 1); and similar limitations as specifies in independent claims 20 (renumbered as 5) and 24 (renumbered as 9).
	Claims 17-19 and 21-23; renumbered as 2-4 and 6-8 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482